DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 03/03/2022.   Claims 55, 57, 59-61, 64, 66, 68, and 70 are pending.  Claims 1-54, 56, 58, 62-63, 65, 67 and 69 have been cancelled.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 57, 59-61, 64, 66, 68, and 70  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically as to claim 55, the claim recites “a computer processor…programmed to: receive a contribution and accumulate value over a period of time” is misleading as to how a computer receives a contribution and accumulates value.  How does the computer processor accumulate value? It appears the claim is missing a limitation to an investment vehicle of some sort.  Further, the preamble recites “a computer processing system that provides…a user with a defined benefit” which is confusing as to how the computer is able to provide a defined benefit.  While the claims are interpreted in light of the specification and terms are given their broadest reasonable interpretation in light of said specification, limitations can not be read into a claim.  Applicant should amend the claim to clarify the metes and bounds of the invention in light of the disclosure and include what is providing the defined benefit and what received a contribution and for what.  The specification is directed to a retirement investment vehicle which will provide a future minimum retirement income and a current account value which are portable (see originally filed specification,  page 4 lines 26-29).  
Claim 68 recites the limitation "the system" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 68 recites the limitation "the defined contribution module" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear how to interpret “defined contribution module” as the specification merely states at page 5 lines 16-18 “the system comprises a defined contribution module for 
Claims 57, 59-61, 64, 66, and 70 inherit the deficiencies of independent claims 55, 68 and are therefore also rejected.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7398241. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the patent.
Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8781929. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the patent.
Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8024248. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the patent.
s 55, 57, 59-61, 64, 66, 68, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8799134. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	USPTO Revised Guidance

The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:

2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
Step 2B, and the claim should be rejected for lack of subject matter eligibility.

Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receive a contribution and accumulate value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life. 
Claims 55, 57, 59-61, 64, 66, 68, and 70 are directed to s system which is one of the statutory categories of invention.  (Step 1: YES)
The Examiner has identified independent system Claim 55 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 68  Claim 55 recites the limitations of receive a contribution and accumulate value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life. 
The claim as a whole recites a method of organizing human activity, specifically, a fundamental economic practice of mitigating risk in the investment of retirement vehicles (an insurance contract, insured benefits). The claimed invention is a method that allows receiving a contribution and accumulate value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life which is a fundamental economic practice of mitigating risk in a retirement instrument. The mere nominal recitation of a generic a generic computer processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.  Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
The claim as a whole merely describes how to generally “apply” the concept of receiving and accumulating value in a retirement defined benefit in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 55 and 68 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in  55 and 68 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
 The elements of dependent claims 57, 59-61, 64, 66, and 70 (contribution plans, income factors, periodic contributions, etc.) are also not patent eligible. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea and are therefore rejected for similar reasoning as claim 55 and 68.  Thus, claims 55, 57, 59-61, 64, 66, 68, and 70 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.
ith regards to applicant’s argument that the instant claimed invention is not directed to a judicial exception (does not fall within one of the enumerated groupings of abstract ideas), Examiner respectfully disagrees.  The claim recites receive a contribution and accumulate value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life. The claim,  as a combination of elements and as a whole,  recites a method of organizing human activity, specifically, a fundamental economic practice of mitigating risk in investment (also an insurance contract, insured benefits). The claimed invention is a method that allows for an investment instrument to receive a contribution and accumulate value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life which is a fundamental economic practice of mitigating risk in a retirement instrument. Thus, the claim recites an abstract idea.  Applicant argues the above reasoned rationale and anlysis for subject matter eligibility , with regards to 2A(i) amounts to “no more than an unsupported conclusion that Applicant’s claim is abstract” Examiner respectfully disagrees.  Applicant appears to be arguing the overall analysis as conclusory while determination at step 2A(i) has been provided.  Applicant’s specification (page 4 lines 26-29) recite the invention is directed to ”an investment vehicle which will provide a future minimum retirement income and a current account value, both of which are portable “ which is an abstract idea.
With regards to applicant’s argument the office action is lacking in a reasoning and includes a conclusory rejection, Examiner respectfully disagrees.  As recited in the previous response to arguments and in the above 35 USC 101 analysis, the claim recites receive a contribution and accumulate value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life. The The mere nominal recitation of a database, a generic computer processor coupled to the database and programmed to perform the steps, network and a database does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and accumulating value in a retirement defined benefit in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  All the elements of the claims have been considered as an ordered combination as well as a whole.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  

Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  In addition, based on applicant’s own admission (remarks filed 01/29/2016 page 8 last 3 lines) the instant claimed invention is not a technological problem but a business problem.    
With regards to applicant’s argument (remarks page 6) “these amendments are additional evidence of integration under Prong 2 and significantly more under Step 2B,” Examiner respectfully disagrees.  Applicant has provided no evaluation as to how the amendments provide additional evidence. 
 As noted previously, Applicants’ claimed invention, in essence, calculates a particular retirement benefit for a user based on certain investments, and provides payments based on that calculation. In short, this computer-based functionality is directed to a fundamental business practice, namely financial calculation of a retirement investment—an abstract idea. As in SAP America, the claims here are not directed to specific improvements in the way computers and networks carry out their basic functions, but rather an improved financial analysis. See SAP America, 890 F.3d at 1022; see also In re Chorna, 656 F. App’x 1016, 1022 (Fed. Cir. 2016) (unpublished) (holding ineligible claims directed to financial instruments valued using an allocation formula, traded, and cleared as directed to an abstract idea). That the Specification indicates that off-the-shelf computer technology is usable to carry out the analysis on pages See SAP America, 890 F.3d at 1022 (quoting Elec. Power, 830 F.3d at 1354).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeTorre et al. US 5732397 disclose an automated decision making arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691